Citation Nr: 1811974	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  07-28 385	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new material evidence has been presented to reopen the claim for service connection for tinnitus.

2.  Whether new material evidence has been presented to reopen the claim for service connection for left toe condition (now claimed as left foot hammer toe).

3.  Entitlement to service connection for right knee degenerative joint disease.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to service connection for right leg condition.

6.  Entitlement to service connection for bilateral foot condition.

7.  Entitlement to service connection for right hand injury.

8.  Entitlement to an evaluation in excess of 10 percent for right foot hammertoe.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  The Veteran also has unverified service with the United States Army Reserves from September 1986 to June 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in September 2016 the Veteran filed a notice of disagreement (NOD) as to a rating decision in the same month as to the issues of entitlement to service connection for a bilateral shoulder condition, bilateral hearing loss, diabetes mellitus, hypertension, hepatitis C, bilateral lower extremity neuropathy, bilateral upper extremity neuropathy, mental disorders, sleep condition, and a stomach condition.  In October 2016 correspondence, the RO responded appropriately to this NOD.  As such, this differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged an NOD.  As the RO has acknowledged receipt of the Veteran's NOD in this case and currently has jurisdiction over that claim, Manlincon is not applicable as to these issues.

In July 2017 the Veteran's attorney requested a period of 90 days within which to submit additional evidence and argument in support of the appeal.  This request was granted in August 2017, and the Veteran submitted additional evidence in December 2017 with waiver of RO consideration.  The Board has accepted this additional evidence for inclusion into the record on appeal. See 38 C.F.R. § 20.800 (2017).

In this case, the Veteran has indicated in the aforementioned December 2017 evidence that he is unable to work due to service-connected disabilities, to include his right foot hammertoe that is currently on appeal.  As such, the issue of TDIU has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board finally notes that this case has been previously before the Board, with the varied issues being separated throughout the pendency of this appeal, and has been returned for further appellate action.  The Board has merged the issues into the instant appeal, as reflected on the title page.  Moreover, the Veteran changed representation during the pendency of this appeal; J. Michael Woods is recognized as his attorney.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board has inferred a claim of entitlement to TDIU and taken jurisdiction over it.  See Rice, 22 Vet. App. at 453-54.  On remand the Veteran should be provided with notice of the evidence necessary to substantiate a claim for TDIU.  Any further development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service-connected disabilities.

There appear to be outstanding VA treatment records which may include relevant evidence to the issues on appeal.  Namely, in the January and February 2018 supplemental statements of the case, the RO listed VA treatment reports dated April 2016 to January 2018 from the North Texas VA Health Care System.  The claims file includes records of the Vista.Dallas.Med.VA.gov system dated from July 2016 to February 25, 2017 and added to the claims file in February 2018.  Records from all of February 2017 to January 2018 are not associated with the electronic claims file.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, updated VA records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist, to specifically include notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 and request that he supply the requisite information.

2.  Associate with the claims file updated VA treatment records, to specifically include those indicated from February 2017 to January 2018.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




